DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 13-19 in the reply filed on February 10 2022 is acknowledged. Claims 1-12 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected under 35 U.S.C. (112) second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter. The limitation “reach a target resistivity across a range of temperature associated with operation of a storage element” does not further limit the claim because the scope of the claim is indefinite and obscure. The applicant is requiring a target resistivity based on an undefined range of temperatures. The range of temperatures are associated with operation of an unknown device. Hence, the scope of the claim is obscured and cannot be determine as target resistivity is being defined by other variables which are not clear. Second, “associate with operation” appears to be relative, what is the threshold to determine if the range of temperatures are associated or not to operation of a device. Furthermore, a lower limit and upper limit of range of temperature should be define because the limitation across a range of temperature can be any number regardless of the  operation of a storage element. 
The following claim should be amended to include further limitations that teaches the steps of forming the layer and the functional limitations of claim 13 should be amended. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fumagalli et al. (US 2016/0064665 A1) and in view of Wu et al. (US 2020/0136036 A1). 
	Regarding claim 13 (as best as understood), Fumagalli teaches sputtering a composition of a tantalum-carbon compound with a first sputtering target to reach a target resistivity across a range of temperature associated with operation of a storage element (504; different than claimed invention sputtering carbon and Tungsten; Para. 0048-0049); and forming an electrode (504; Fig.5A) comprising a composition of a first material (carbon; Target one; Para. 0049) doped with a second material that comprises the composition of the tantalum-carbon compound having the target resistivity (target 3; Tungsten and carbon), the second material being chemically inert with the storage element comprising chalcogenide of a memory element (506), the second material associated with a thermal stable electrical resistivity and the target resistance for signals communicated between an access line and the memory element (Para. 0028) across  thePage 3 of 7Application. No. 16/788,204PATENTAmendment dated February 10, 2022 Reply to Office Action dated December 15, 2021range of temperatures associated with operation of the storage element that comprises chalcogenide, the target resistivity being lower than a resistivity associated with the first material(Para. 0029).
	Fumagalli does not explicitly teach tantalum-carbon. 
	However, Wu teaches an electrode in a memory element can be formed from Tungsten or tantalum or TaC (60; Fig.9A; Para. 0054). 
	Therefore, it  would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to form an electrode from tantalum-carbon  instead of tungsten carbon and conclude to reach a target resistivity across a range of temperature associated with operation of a storage element that in the method of forming of Fumagalli as taught by Wu since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07. 
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to reach a target resistivity across a range of temperature associated with operation of a storage element that in the method of forming of Fumagalli as taught by Wu since resistivity of the layer is known based of the material of the layer. 
In the event “the target resistivity being lower than a resistivity associated with the first material” is not inherent, which is not conceded by the examiner, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to conclude the target resistivity lower than a resistivity associated with the first material because Fumagalli as modified by Wu teaches the material of each of the electrode in which the resistivity of each layer can be calculated.  
	Regarding claim 14, Fumagalli teaches sputtering the composition of the tantalum-carbon compound further comprises: depositing, on a substrate, carbon (target one; Para.0049); and depositing, on the substrate, tantalum at a same time as depositing the carbon (target 3; Para. 0050; Fumagalli as modified by Wu in claim 1 above).
	Regarding claim 15, Fumagalli teaches in figures 1-6 sputtering carbon with a second sputtering target different than the first sputtering target (target 2 and target 3; Para.0050-0051), wherein the first material of the composition of the electrode comprises the carbon (Para.0051).
Regarding claim 16, Fumagalli teaches in figures 1-6 sputtering the composition of the tantalum-carbon compound comprises a first power density at which to deposit the composition with the first sputtering target and wherein sputtering the carbon comprises a second power density different than the first power density at which to deposit the carbon with the second sputtering target (Para.0033).
	Regarding claim 17, Fumagalli teaches in figures 1-6 applying a physical vapor deposition (PVD) process to a substrate provided to control a bond formation between the carbon and the composition of the tantalum-carbon compound (Para.0058).
	Regarding claim 18, Fumagalli teaches the first sputtering target is powered by a DC power source (Para.0032).
	Regarding claim 19, Fumagalli teaches the first sputtering target is powered by a pulsed DC power source, wherein the pulsed DC power source is configured to adjust a frequency at which to deposit the composition of the tantalum-carbon compound (Para.0032).
Response to Arguments
Applicant's arguments on June 17 2022 filed have been fully considered but they are not persuasive.
(1) Applicant’s Alleges: 
“…Fumagalli is generally directed to "phase change memory cells" that include "carbon and tungsten doped with nitrogen." Fumagalli, Abstract. At the portions cited by the Office Action, Fumagalli describes adding "one or more materials into a carbon (C) electrode," to reduce the resistivity of a carbon electrode. For example, Fumagalli describes "adding tungsten (W) to the carbon (C) material." Furthermore, Fumagalli states "[t]he resistivity of the electrode can also be tuned by adding nitrogen (N) to the CW composition." Id. ¶ [0028] (emphasis added). In other words, Fumagalli discusses a tungsten and carbon composition that can have added Nitrogen. However, adding nitrogen to the tungsten and carbon composition, as discussed in Fumagalli, does not teach, or suggest "sputtering a composition of a tantalum-carbon compound with a first sputtering target to reach a target resistivity across a range of temperatures associated with operation of a storage element," as recited in amended independent claim 13. For example, there is no mention in Fumagalli of "a target of resistivity across a range of temperatures associated with operation of a storage element," much less "sputtering a composition of a tantalum-carbon compound with a first sputtering target to reach [the] target resistivity." Thus, Fumagalli does not teach or suggest the features of amended independent claim 13…” 


(1) Examiner’s Response: 

	Examiner respectfully disagree with the applicant for the following reasons: the first layer can be doped with a Nitrogen or it can be doped with other material as stated in the claim “a first material doped with second material”. The claim does exclude nitrogen or specific material that cannot be used to dope the first material.  Nitrogen is not precluded from the claim. 
Therefore, the rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Fumagalli et al. (US 2016/0064665 A1) and in view of Wu et al. (US 2020/0136036 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/            Primary Examiner, Art Unit 2894